DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, 35-40, 52, 60-61, 65 and 103-108 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claims 1, 35 and 60, the closest prior art Wooley et al. (USPAT 7837325), fails to disclose in combination with all of the other elements of the claim wherein when the prescribed optical add power increases by 0.5 D, the normalized power width of the near vision zone increases by about 7% to about 60%. Modification of Wooley’s power width at the near power zone would result in a power profile opposite to that disclosed in Fig. 11 and discussed in Col. 7 lines 17-49. Changing the power profile would result in a higher amount of astigmatism and a reduction in image quality. Further, the prior art in general fails to teach or suggest a normalized power width in the near vision zone that increases based on add power in at the rate claimed. It would take a large amount of experimentation to come to a normalized power width required by the claim with no guarantee of success. Therefore, on of ordinary skill would not be capable or motivated to attempt such a modification. For further reasons for allowance please see applicant’s remarks dated 4/27/2021 pages 12-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872